By the Court.
An appeal from a Justice’s Court to the Circuit Court for the purpose of a trial anew in the Circuit Court is wholly a statutory proceeding. It follows that the Circuit Court acquires no jurisdiction over the appeal unless the provisions of the statute providing for the appeal are complied with, and it shall so appear on the face of the proceedings.
In this case the appellant, after giving notice and filing an undertaking which entitled him to enter the cause in the Circuit Court, took no further steps to perfect the appeal. The respondent had no power to do what the appellant alone could do — carry forward the *429appeal into the Circuit Court. The action of the respondent in filing a transcript in the Circuit Court was wholly without authority of law and void. The action of the Circuit Court upon such filing was a nullity. The respondent at most could only have an action on the undertaking for damages suffered by the stay of proceedings that had been produced.
The judgment must be reversed.